DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 recite “a treatment mode including at least one of a massage mode, a tap mode, and a press mode”. It is unclear how these modes differ or what meaning is given to each of them. Claims 2-5 inherit this deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Armour et al. (US 2016/0309808), herein referred to as Armour, in view of Wahlstrand et al. (US 7389147), herein referred to as Wahlstrand.
Regarding claims 1 and 6, Armour discloses electric treatment device for use in muscle stimulation and not for use in electrical surgery, comprising: a first pad and a second pad that define electrodes configured to be in contact with a site of a body of a user to produce muscle stimulation; a communication interface; and a processor configured or programmed to: receive an input of a selection of a treatment mode via the communication interface, the treatment mode including at least one of a massage mode, a tap mode, and a press mode; measure a bioelectrical impedance at the site of the body of the user between the first pad and the second pad; read the current value stored in the memory based on the selected treatment mode (e.g. [0127] sensors 46 can measure the kinetic activity of the user 51 and the user's neck, communicate this information to an actuator such as a control system 48 which may consist of a microprocessor and other electronics with the ability to communicate with a user interface 52, or be downloaded to or programmed by an external database 47, [0169] The control system 67 may also include wireless communication 49, which will allow the sensor 46 data and any actions taken by the control system 67 to be relayed to an optionally included user interface 52 (not shown) or to an external database 47 (not shown), which may also give the user 51 the ability to program the support system 100, [0182] - user 51 may also select different modes such as burst (tap), continuous, pulsed, and sinusoidal (necessitates communication interface for selection); [0169] Further embodiments of the neck supporting system 44 and apparatus 45 may utilize muscle stimulation...the microcontroller 67c will activate one or more pairs of electrodes 110 (first and second pads)). Armour further discloses a terminal device, and performing wireless communication with the terminal apparatus (e.g. [0183] The apparatus 45 could provide data using Bluetooth or any other method of wireless 
Armour discloses the claimed invention except for a memory configured to store a current value; calculating a target voltage value to be applied to the first pad and the second pad based on the bioelectrical impedance and the current value read from the memory; and increase a voltage value between the first pad and the second pad until the target voltage value is reached. Wahlstrand teaches that it is known to use a memory configured to store a current value; calculating a target voltage value to be applied to the first pad and the second pad based on the bioelectrical impedance and the current value read from the memory; and increase a voltage value between the first pad and the second pad until the target voltage value is reached as set forth in Col 7, lines 9-21 (e.g. Processor 84 may receive the values for such stimulation parameters from programming device 20 via telemetry circuitry 86, and store such values (e.g. current) in a memory 88) and Col 3, lines 5-14 (e.g. measuring the impedance presented to stimulation circuitry of a medical device at the determined frequency, wherein the stimulation circuitry is configured to deliver one of constant voltage or constant current stimulation, and adjusting an amplitude of the stimulation based on the measured impedance to substantially provide the other of constant voltage or constant current stimulation) to provide a constant current stimulation. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Armour, with a memory configured to store a current value; calculating a target voltage value to be applied to the first pad and the second pad based on the bioelectrical impedance and the current value read from the memory; and increase a voltage value between the first pad and the second pad until the target voltage value is reached as taught by Wahlstrand, since such a modification would provide the predictable results of providing a constant current stimulation.
Regarding claim 2, the modified Armour discloses wherein, in response to an electric stimulation intensity provided to the site being set by the user as a desired electric stimulation intensity, the processor calculates a desired current value corresponding to the desired electric stimulation intensity based on the voltage value between the first pad and the second pad and the bioelectrical impedance of the site; and the memory stores the desired current value as the current value (e.g. Wahlstrand – Col 3, lines 15-22 – deliver stimulation with a substantially constant current or voltage amplitude, as desired; Col 8, lines 27-36 – the impedance measurement frequency is variable. For example, because the presented impedance is likely to change more frequently during periods when the patient is active, e.g., moving or changing postures, it may be desirable to measure impedance and adjust stimulation amplitude more frequently when patient 12 is active).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Armour in view of Wahlstrand, as applied above, in further view of Waataja et al. (US 2014/0214129), herein referred to as Waataja.
Regarding claim 3, Armour discloses the claimed invention except for wherein the processor increases the voltage value between the first pad and the second pad such that a second increase rate of the voltage value in a period from a time when the voltage value between the first pad and the second pad reaches a predetermined reference value to when the target voltage value is reached is smaller than a first increase rate of the voltage value in a period from when treatment of the site is started to when the voltage value between the first pad and the second pad reaches the predetermined reference value. Waataja teaches that it is known to use wherein the processor increases the voltage value between the first pad and the second pad such that a second increase rate of the voltage value in a period from a time when the voltage value between the first pad and the second pad reaches a predetermined reference value to when the target voltage value is reached is smaller than a first increase rate of the voltage value in a period from when treatment of the site is started to when the 
Regarding claim 4, Armour discloses wherein the processor is configured or programmed to implement a plurality of treatment modes (e.g. [0182]).
Armour discloses the claimed invention except for the memory stores the current value corresponding to an electric stimulation intensity set by the user in association with each of the plurality of treatment modes; and the processor sets the target voltage value based on the bioelectrical impedance and the current value associated with a treatment mode selected by the user from the plurality of treatment modes.   Waataja teaches that it is known to use the memory stores the current value corresponding to an electric stimulation intensity set by the user in association with each of the plurality of treatment modes; and the processor sets the target voltage value based on the bioelectrical impedance and the current value associated with a treatment mode selected by the user from the plurality of treatment modes as set forth in [0005] (e.g. the implantable component being configured to generate an electrical signal at a selected voltage or a selected current, wherein the electrical signal is 
Regarding claim 5, Armour discloses the claimed invention except for wherein the electric treatment device is a low-frequency treatment device. Waataja teaches that it is known to use wherein the electric treatment device is a low-frequency treatment device as set forth in [0106] (e.g. for application of a low frequency electrical signal) to upregulate activity on a target neural tissue. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Armour, with wherein the electric treatment device is a low-frequency treatment device as taught by Waataja, since such a modification would provide the predictable results of upregulating activity on a target neural tissue.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792